This suit by appellant, Texas Tanning  Manufacturing Company, against appellee, N. T. Orr, based upon a sworn account, originated in justice court, with judgment in justice court for appellee. In county court, on trial to the court without a jury, judgment was again entered in favor of appellee, from which this appeal was regularly prosecuted.
In defense appellee pleaded that he returned the goods to appellant, and the statute of limitation of two years. The evidence supported both defenses. Appellee swore that he returned all the goods sued for, and, under the evidence, when the suit was filed in justice court, the account sued upon was more than two years past due.
Appellant offered in evidence certain letters from appellee by which it asserts he acknowledged the justness of the account and promised to pay it. The proposition is advanced that these letters, as a matter of law, destroyed appellee's defense that the goods were returned, and, as the letters were not four years old when the suit was filed, they took the case out of the statutes of limitation. Appellee did not contest the genuineness of these letters, but swore they related to goods not involved in any way in this suit.
The judgment of the lower court is in all things affirmed.